Citation Nr: 0327537	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  95-41 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, including bronchial asthma.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to an initial compensable evaluation for 
right ear hearing loss.

4.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee disability.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel 




INTRODUCTION

The veteran served on active duty from March 1988 to August 
1992, including service in the Southwest Asia theater of 
operations during the Persian Gulf War.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 2000, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, for additional development.  The case is 
now before the Board for final appellate consideration.  

The Board notes that the issues of entitlement to service 
connection for left ear hearing loss, an initial compensable 
evaluation for right ear hearing loss and an initial 
evaluation in excess of 10 percent for a right knee 
disability will be addressed in the remand following this 
decision.  This decision addresses only the issue of 
entitlement to service connection for a respiratory 
disability.  

The Board referred the respiratory claim for additional 
development in March 2002, consisting of a VA examination and 
medical opinion, pursuant to the authority granted by 
38 C.F.R. §19.9(a)(2).  Such development has been 
accomplished and the Board subsequently received new evidence 
consisting of a June 2002 VA examination report.  However, on 
May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 
19.9(a)(2) and (a)(2)(ii).  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  The Federal Circuit held, in pertinent 
part,  that 38 C.F.R. § 19.9(a)(2) was invalid because in 
conjunction with 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104(a).  
Nevertheless, in light of the favorable decision set forth 
below regarding the claim for service connection for a 
respiratory disability, the Board finds that in this case the 
veteran is not prejudiced by the Board's initial review of 
the new evidence.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence demonstrates that the 
veteran's bronchial asthma is causally linked to exposure to 
oil fire fumes during active service.


CONCLUSION OF LAW

Bronchial asthma was incurred during active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2002).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In the instant case, VA has not informed the veteran of the 
VCAA and its relevance to this claim.  Nevertheless, as 
discussed in more detail below, sufficient evidence is of 
record to grant service connection for a respiratory 
disability.  Therefore, no further development is needed.

Factual Background 

The veteran contends that as a result of exposure to oil fire 
smoke during the Persian Gulf War he now has a respiratory 
condition similar to asthma.  He said that it began about six 
months after returning from the Persian Gulf.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records demonstrate that he was 
treated for an upper respiratory infection in June 1989.  The 
records also show an upper respiratory infection with sinus 
congestion in August 1990, and an upper respiratory infection 
in January 1991.  

The veteran's post service VA medical records show that he 
complained of respiratory problems on his November 1993 
Persian Gulf Registry.  The results of a pulmonary function 
test conducted in April 1994 were normal.  The addendum to 
the report of a May 1994 VA examination provides that the 
veteran had sinus problems and bronchitis at that time.  A 
June 1994 progress note provides an assessment of asthma, and 
relates that the veteran was to try anti-inflammatory agents 
in addition to his current medication.  A July 1994 progress 
note assesses the veteran with asthma in remission.  A 
progress note dated in October 1996 shows that the veteran 
complained of shortness of breath, and he used Azmacort, an 
inhaler and a nasal inhaler.  The assessment was asthma.  

A February 1998 VA examination indicates that the veteran's 
claims file was reviewed.  The veteran reported having been 
diagnosed with mild reactive airway disease since 1994.  He 
used Albuterol twice a week.  On physical examination, the 
veteran's lungs were clear bilaterally.  The examiner 
observed that the veteran's Albuterol inhaler appeared to 
control his symptoms although he could not participate in 
aerobic-type activities and did experience mild bronchospasm 
with changes in the weather.  The examiner opined that the 
veteran had no symptoms suggestive of sequelae of Persian 
Gulf service.  

The report of a June 2002 VA examination provides that the 
veteran's claims file and medical files were reviewed.  The 
veteran reported that, since the Gulf War, he experienced 
asthma-like symptoms that were allergic in nature for several 
months a year.  He indicated that he was most symptomatic in 
June.  The veteran said that he was kept up at night with 
coughing and wheezing.  He had a lot of phlegm but no blood.  
He noted that he had decreased his smoking to two cigars per 
week.  He currently used Singulair pills, one daily.  He no 
longer used Albuterol and had used Primatene mist five times 
a day for the past week.  Current X-ray examination of the 
veteran's chest was clear, with cardiovascular structures 
within normal limits and no pleural fluid or pneumothorax.  
The resulting impression was bronchial asthma.  The examiner 
opined that, on a more-probable-than-not basis, the bronchial 
asthma was associated with the fume exposure in the Gulf War.  

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2002).  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that "when the positive and negative 
evidence relating to a veteran's claim are in 'approximate 
balance,' thereby creating a 'reasonable doubt' as to the 
merits of his or her claim, the veteran must prevail."  Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Based on a thorough review of the record, the Board finds 
that the evidence in support of the claim is at least in 
equipoise to the evidence against the claim.  As a result, 
service connection for bronchial asthma is warranted.  

The record shows that the veteran served in the Southwest 
Asia Theater of Operations during the Persian Gulf War.  His 
history of exposure to oil fire smoke is consistent with this 
service.  The veteran's post-service VA medical records 
demonstrate that he has reported respiratory problems since 
1993, and does have bronchial asthma.  The evidence as to the 
etiology of this asthma is at least in equipoise.  The 
February 1998 VA opinion, based in part on a review of the 
veteran's claims file, constitutes competent medical evidence 
against the veteran's claim.  On the other hand, the June 
2002 VA medical opinion constitutes at least equally 
probative medical evidence in support of the veteran's claim.  
This latter report may be more material to the question of 
the etiology of the veteran's bronchial asthma, since it was 
based on a review of the record that contained the negative 
February 1998 VA opinion.  Resolving any reasonable doubt 
raised by this evidence in the veteran's favor, the Board 
finds that service connection for bronchial asthma is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bronchial asthma is granted.


REMAND

The Board notes a remand of the issues of entitlement to 
service connection for left ear hearing loss, an initial 
compensable evaluation for right ear hearing loss and an 
initial evaluation in excess of 10 percent for a right knee 
disability is required for several reasons: the Board has 
received additional evidence regarding these issues that the 
RO has not first addressed, VA failed to provide any VCAA 
notice to the veteran, and additional evidentiary development 
is required for the right knee claim.  In addition, the Board 
observes that the recent decision by the Federal Circuit, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003) (PVA), may be relevant to the adjudication of these 
issues.

Evidence Not Addressed by the RO

In April 2002, the Board informed the veteran that it was 
undertaking additional development of the issues of 
entitlement to service connection for left ear hearing loss, 
an initial compensable evaluation for right ear hearing loss 
and an initial evaluation in excess of 10 percent for a right 
knee disability, pursuant to the authority granted by 38 
C.F.R. § 19.9(a)(2).  Thereafter, the Board obtained 
additional relevant evidence, consisting of VA examination 
reports dated in June 2002.  

However, as noted in the introduction, the Federal Circuit 
recently held that 38 C.F.R. § 19.9(a)(2), in the manner that 
it operates in tandem with 38 C.F.R. § 20.1304 (allowing the 
Board to consider additional evidence without having to 
remand the case to the AOJ for initial consideration and 
without having to obtain the appellant's waiver) is contrary 
to the requirement in 38 U.S.C. § 7104(a) that "[a]ll 
questions in a matter which...is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary."  

The VA General Counsel issued a precedent opinion on May 21, 
2003, interpreting the Federal Circuit decision in DAV v. 
Secretary, supra.  The General Counsel held, in essence, that 
(1) the DAV decision does not prohibit evidentiary 
development by the Board, and the Secretary may expressly 
delegate such authority to the Board by new regulations; (2) 
the DAV decision does prohibit the Board from rendering a 
final decision based upon newly obtained evidence without the 
appellant's first waiving initial consideration of any such 
evidence by the RO; (3) the DAV decision does not prohibit 
the Board from issuing the duty-to-assist notice required by 
the VCAA in 38 U.S.C.A. § 5103(a), and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; and (4) the Board is not required to identify 
and readjudicate any claims decided by the Board under the 
now invalidated regulations before the DAV decision, although 
VA must review the claim if requested information or evidence 
is submitted within one year after the date of the request.  
VAOPGCPREC 1-2003.

In light of the DAV decision and the corresponding General 
Counsel precedent opinion, and because no further guidance or 
regulatory direction has been issued to implement them, the 
Board believes that the most appropriate action would be to 
remand the issues to the RO for initial consideration of the 
June 2002 VA examination reports.  

Failure to Provide VCAA Notice

As noted in the decision above, the VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA has not provided the veteran with any 
notice of the VCAA or its application to the claims that are 
the subject of this remand.  The Board notes that while 
retroactivity of the VCAA is an unclear matter, it appears to 
apply in the present case.  

As the caselaw relating to the applicability of VCAA to 
claims, such as the ones that are currently before the Board 
on appeal, that were filed prior to its enactment, has been 
somewhat inconsistent, a brief summary of the law follows.  
VCAA was enacted on November 9, 2000, and was subsequently 
codified, in pertinent part, at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  VA has issued final regulations to 
implement these statutory changes.  See C.F.R. §§ 3.102, 
3.159 and 3.326(a) (2002).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well-grounded.  The veteran filed the claims that are 
the subject of this appeal in August 2000, before the 
enactment of VCAA.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases which had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").  In a more recent decision, Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003), the Federal 
Circuit, quoting Supreme Court precedent, noted that 
"congressional enactments and administrative rules will not 
be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. 
Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)).  As 
previously held in Dyment and Bernklau, there is nothing in 
the VCAA to suggest that section 3(a) was intended to apply 
retroactively.  Accordingly, applying Karnas to section 3(a) 
of the VCAA, which makes no mention of retroactivity, would 
impermissibly require its retroactive application.  Further, 
Holliday's holding that all provisions of the VCAA have 
retroactive effect is incompatible with Dyment and Bernklau.  
While both Karnas and Holliday were not explicitly, but 
rather only implicitly, overruled in those cases, the Court 
held that "[t]oday we remove all doubt and overrule both 
Karnas and Holliday to the extent they conflict with the 
Supreme Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday 
are only overruled "to the extent they conflict with the 
Supreme Court's and our binding authority."  (Emphasis 
added).  In other words, the decisions were not, or 
apparently not, overruled outright, but rather only to the 
extent they conflict with Supreme Court and Federal Circuit 
precedent.  The Board further notes that the Federal Circuit 
in Bernklau only addressed the limited matter of whether 
section 3(a) of the VCAA applies retroactively to 
proceedings that were complete before VA and were on appeal 
to the Veterans Claims Court or the Federal Circuit, and not 
whether applying section 3(a) to proceedings already 
commenced at the time of the enactment of the VCAA and still 
pending before the regional offices or the Board would 
constitute "retroactive" application of the statute.  
Moreover, VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations 
issued to implement the VCAA are expressly applicable to 
"any claim for benefits received by VA on or after November 
9, 2000, the VCAA's enactment date, as well as to any claim 
filed before that date but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent 
opinions of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 2002).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  Thus, compliance is required with the notice and 
duty to assist provisions contained in the new law.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).

Additional Development of Right Knee Claim

The Board's April 2002 development memorandum requested that 
the veteran be provided a VA examination to address the 
nature and extent of the functional impairment caused by the 
veteran's service-connected right knee disability.  Although 
the veteran was provided a VA examination in June 2002, the 
Board finds that the evaluation was incomplete.  
Specifically, the examiner failed to address the question of 
whether the veteran had right knee pain, flare-ups of pain, 
weakened movement, excess fatigability or incoordination 
resulting in any functional loss.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  While consideration 
has been given to requesting an addendum to the most recent 
examination, particularly given the fact that the veteran had 
full range of motion of the right knee in June 2002, given 
the amount of time that is likely to elapse in order for the 
RO to comply with the cited legal authority relating to 
VCAA's notice requirements, the Board finds that the veteran 
should be afforded an additional VA examination.

PVA Decision

Finally, the Board observes that in a recent decision, the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in DAV (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A.§ 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims of the impact of the 
notification requirements on his claims.  
The veteran must also be notified that he 
has one year to submit evidence.  
38 U.S.C.A. § 5103(b)(1); PVA, supra.   

2.  The RO should arrange for a VA 
examination, by an appropriate examiner, 
to determine the nature and extent of 
disability from his service-connected 
right knee meniscal tear.  The claims 
file must be made available to and 
reviewed by the examiner.  All indicated 
testing should be performed, to include 
range of motion and tests for stability 
of the right knee.  The examiner should 
also opine whether it is at least as 
likely as not (50 percent or more 
likelihood) that the veteran has any loss 
of function of the right knee due to pain 
or flare-ups of pain, supported by 
adequate pathology; and whether it is at 
least as likely as not the veteran has 
any additional functional loss due to 
weakened movement, excess fatigability or 
incoordination.  Such determinations 
should be expressed, if feasible, in 
terms of additional loss of range of 
motion.  If the examiner finds it 
impossible to provide any part of the 
requested opinion without resort to pure 
speculation, he or she should so 
indicate.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim

4.  The RO should readjudicate the veteran's 
claims for entitlement to service connection 
for left ear hearing loss, an initial 
compensable evaluation for right ear hearing 
loss and an initial evaluation in excess of 
10 percent for a right knee disability.  In 
doing so, the RO should consider all 
evidence, including but not limited to VA 
examination reports, associated with the 
claims file since the August 1998 
supplemental statement of the case (SSOC).  
If the benefits sought on appeal remain 
denied, the appellant should be provided with 
an SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues.  An appropriate 
period of time should be allowed for 
response.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matters remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.


	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



